Exhibit 10.2

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

FIFTH AMENDMENT TO PATENT LICENSE AGREEMENT

This FIFTH AMENDMENT TO PATENT LICENSE AGREEMENT (“Amendment”) is entered into
as of May 24, 2017 (the “Amendment Effective Date”) by and between Kura
Oncology, Inc. (“Licensee”) having the address set forth in Article 12 of the
Agreement (as defined below), and the Regents of the University of Michigan, a
constitutional corporation of the state of Michigan (“Michigan”).

RECITALS

A.Licensee and Michigan are parties to that certain Patent License Agreement,
dated December 22, 2014, as amended on March 3, 2015, July 22, 2015, September
29, 2016 and February 1, 2017 (the “Agreement”).

B.The Parties have decided to further amend the Agreement as set forth herein.

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Licensee and Michigan
hereby agree as follows:

1.Defined Terms.  All capitalized terms not otherwise defined in this Amendment
shall have the same meanings that are ascribed to them in the Agreement.

2.Article 1.  Article 1 of the Agreement is hereby amended to insert a new
Section 1.11A as follows:

“1.11A “[…***…]” means […***…].”

3.Section 3.1(f).  Section 3.1(f) of the Agreement is hereby amended to delete
subparagraphs (4), (5) and (6) in their entirety and replace them with the
following:

“(4) $[…***…];

(5) $[…***…];

(6) $[…***…]; and”

 

4.Section 3.2.  Section 3.2 of the Agreement is hereby amended to replace
“$2,715,000” with “$2,100,000”.

5.Continuing Effect.  All references to the “Agreement” in the Agreement shall
hereinafter refer to the Agreement as further amended by this Amendment.  Except
as specifically amended by this Amendment, the Agreement shall remain in full
force and effect in accordance with its terms.  Sections or other headings
contained in this Amendment are for reference purposes only and

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------

shall not affect in any way the meaning or interpretation of this Amendment; and
no provision of this Amendment shall be interpreted for or against any party
because that party or its legal representative drafted the provision.

6.Counterparts.  This Amendment may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

Kura Oncology, Inc.

 

Regents of the University of Michigan

 

 

 

By:

/s/ Heidi Henson

 

By:

/s/ Kenneth J. Nisbet

 

 

 

Name:

Heidi Henson

 

Name:

Kenneth J. Nisbet

 

 

 

Title:

CFO

 

Title:

Assoc. V.P. for Research U-M Tech Transfer

 

 

2

 